Williams, Judge,
delivered the opinion:
The plaintiff, and G. A. Tomlinson, representing the Director General of Eailroads, and acting on, behalf of the United States, entered into a contract on November 9, 1918, whereby the plaintiff agreed to construct, complete, and to *565deliver to the defendant two steel towboats for the lump sum of $360,000 each.
The plaintiff completed the two boats covered in the contract and delivered them to the defendant. Plaintiff was paid the contract price of $360,000 each for the construction of the boats, together with certain additional amounts on account of changes made in the plans and specifications, and for excess steel used in the construction of the boats over the amount estimated in the contract (338 tons per boat) up to 559 tons per boat.
The plaintiff seeks to recover the sum of $22,500.10, based on three claims, upon two of which, aggregating $9,895.98, the findings show and the defendant admits plaintiff is entitled to recover. The third claim for $10,190.40, based on the amount of steel required to complete the boats in excess of 559 tons per boat, the amount stated in the supplemental contract of August 17, is contested by the defendant and is the only issue in the case.
The original contract and the supplemental agreement of August 17 are identical with the contracts and supplemental agreements in Marietta Manufacturing Company v. United States, E-546, decided this day. [Ante, p. 528.] The other essential facts in the two cases are identical. We held in the Marietta Manufacturing Company ease that the plaintiff was entitled to recover on its claims for excess steel. Upon the authority of that case, and for the reasons there stated, the plaintiff in this case is entitled to recover $10,190.40, the costs incurred by it in the erection and fabrication of 18.95 tons of steel, in each of the two boats covered in the contract, in excess of 559 tons, the amount stated in the supplemental contract of August 17. Further discussion of the facts in this case would necessarily be a repetition of what was said in the Marietta Manufacturing Company case, and would serve no useful purpose.
Judgment for the plaintiff in the sum of $20,086.38 will be entered. It is so ordered.
' Whaley, Judge; Littleton, Judge; Green, Judge; and Booth, Chief Justice, concur.